DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 24th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Sheets fails to teach amended features with respect to the primary/secondary fan blade tips, and further argues the secondary blade of sheets “appears” further away from the outer casing. This argument is not persuasive. The figures do not show that the secondary blade is further away from the outer casing; see for example Figure 16 showing two blades that have spans that are the same. Sheets further teaches “A rotor 49 is driven by a motor 51 through a drive shaft 52 and carries slotted blades 53, the tips of which extend to points closely adjacent the inner surface of the housing 41” (Col. 7, Lines 5-7). Therefore, Sheets already teaches that the blade tips – both primary and secondary – are supposed to be “closely” adjacent the inner surface of the housing. It is well known in the art that the gap between the housing and rotor blade tips is to be minimized so that gas losses can be minimized. 
Applicant argues “new claims 21 and 22” overcome potential combinations of Sheets and Hoeger. Examiner believes Applicant made a typographical error as to which new claims are being referenced, and instead meant to state “new claims 22 and 23”. With respect to “claim 22”, Applicant argues that the maximum camber of the primary blade is less than a maximum camber of the secondary blade. Sheets appears to disclose the “maximum camber” of the combined airfoil rather than the camber of each individual airfoil, thereby placing the combined airfoil “maximum camber” at the intersection of hy and hx. While this does not disclose the maximum camber of each individual airfoil, the curvature of Hoeger appears to disclose the second blade having a larger maximum camber. Applicant argues that because the front blade has a large change of curvature of the pressure face at the rear of the blade that this would correspond to a relatively large camber in the front blade. This argument is not persuasive. For example, Hoeger teaches that point 27/point 32 is the point of “maximum curvature” of the suction side face of the rear blade. Similarly, point 27/32 substantially aligns with where the maximum camber of the rear blade would be, as illustrated below. As can also be seen, this maximum camber is greater than the maximum camber of the front blade under all illustrations:

    PNG
    media_image1.png
    294
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    242
    media_image2.png
    Greyscale

Because the shape of the rear blade is more of a “crescent” in shape, the distance between the camber line and chord line is greatest at the approximate inflection point, and is greater than the maximum camber of the front blade. Nonetheless, Examiner has provided additional art showing that the camber can be optimized.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites a new limitation not previously considered in the originally filed claims, the limitation being “a maximum camber of the primary fan blade is less than a maximum camber of the secondary blade”. However, an overview of the originally filed disclosure in combination with knowledge of one of ordinary skill in the art does not lend support. The drawings provide no guidance with respect to the camber, and the blades look substantially the same in terms of contour. The specification provides one mention of camber: “The configuration achieves diffusion of shock waves and deceleration of the inlet mass flow through the primary blades having marginal camber and then turning of the mass flow via the secondary blades” (Paragraph 32). However, while it is generally understood to one of ordinary skill in the art that the secondary blades in tandem blade arrangement provide for “turning” of the flow and turning can be achieved by a degree of camber, the same effect can be achieved with changing the angle of attack/pitch angle. The originally filed disclosure states “In various embodiments, the secondary pitch angle 385 is equal to about ten percent (10%) to about one-hundred percent (100%) of the primary pitch angle 383” (Paragraph 28). This is a very wide range of pitch angles, and the same “turning” effect of a cambered airfoil can be achieved by changing the angle of attack. Since there is no explicit example in the specification or drawings of the secondary blade having more camber than the primary blade, and the specification only defines camber relative to the primary blade itself (“marginal camber” interpreted as “negligible camber”), the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the primary fan blade and the secondary fan blade partially overlap, viewed in a circumferential direction, by less than thirty percent of a primary fan blade chord.” This limitation is considered indefinite because it’s not clear to one of ordinary skill in the art how the overlap occurs. When viewing the blades in a circumferential direction (such as in Figure 3B), there are two overlap measurements: 380, and 387. It is therefore not clear what “overlap” is being claimed and stating that the blades “when viewed in a circumferential direction” does not clearly define what is being measured.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10-11, 14-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941), and further in view of Robideau (US 4238170).
Regarding claims 1-2, 5, 10-11, and 14;
Sheets discloses a boundary layer ingestion engine comprising a fan case (43), a spool (52) operably coupled to at least an electric motor (51) and is capable of operating with a turbine (Col. 1, Lines 14-23), a tandem fan for the boundary layer ingestion engine, comprising: a fan disk (49) configured for rotation about a longitudinal axis; a primary fan blade (33 or 53) extending radially from the fan disk, the primary fan blade having a primary fan blade span; and a secondary fan blade (35 or 53) extending radially from the fan disk, the secondary fan blade having a secondary fan blade span within about ninety percent to about one-hundred percent of the primary fan blade span including having about equal fan blade span (see Figure 16, blades extend to substantially the same blade span); wherein the primary fan blade comprises a primary pitch angle (Figure 9); the secondary fan blade comprises a secondary pitch angle (Figure 9, blades positioned at a pitch angle).
Sheets fails to explicitly disclose the pitch angles of the respective primary/secondary blades with respect to each other, primary fan blade includes a primary fan blade tip configured for disposition a primary tip distance away from a radially inner surface of a fan case within about one percent to about five percent of the primary fan blade span; the secondary fan blade includes a secondary fan blade tip configured for disposition a secondary tip distance away from the radially inner surface of the fan case within about one percent to about five percent of the secondary fan blade span; the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow.
Hoeger teaches a tandem blade arrangement which can be utilized for rotors of front stages of a gas turbine engine. The front blade and rear blade are positioned such that the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow (Col. 2, lines 1-11; Col. 2, Lines 29-52) and the pitch angle of the secondary/rear blade is about 10-100% of the angle of the first/front blade (Col. 3, Lines 18-33). The rear blade is profiled and positioned with respect to the front blade such that the rear blade raises the speed level at a trailing edge of the front blade in a predetermined working range in interaction with the front blade. The front blade comprises an arcing in a rear part of the front blade such that a flow separation at a suction side arises in a work area without a reciprocal effect in the rear blade with a turbulent boundary layer.
Because Sheets discloses a tandem fan blade arrangement for a turbomachine with the goal of improving flow/efficiency in the turbomachine, and because Hoeger is similarly directed to a tandem blade arrangement for rotors in a turbomachine and are configured to improve efficiency, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tandem blade arrangement of Sheets such that the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow the secondary fan blade and the secondary fan blade comprises a secondary pitch angle equal to about ten percent to about one-hundred percent of the primary pitch angle as taught by Hoeger for the purposes of producing an increase in efficiency through a blade construction that is more efficient, lighter, more economical, and low in cost.
Sheets further discloses the tips of the blades extend to points closely adjacent the inner surface of the housing and are about equal (Figure 16 and Col. 7, Lines 5-7). Robideau teaches a blade for a gas turbine engine, the tips of which are positioned closely adjacent the inner surface of the housing, including between 1 and 5 percent of the blade span (Figure 4). It is known to one of ordinary skill in the art that rotor blades are to be positioned as closely as possible to the outer housing such that it reduces the gas losses over the blade tips, but also that this needs to be taken into consideration of how much the blade will expand due to forces and temperature changes and potential damage to the housing/blade if the blade scrapes against the housing. 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary and secondary fan blade tips of Sheets such that the primary fan blade tip is configured for disposition a primary tip distance away from a radially inner surface of a fan case within about one percent to about five percent of the primary fan blade span and the secondary fan blade includes a secondary fan blade tip configured for disposition a secondary tip distance away from the radially inner surface of the fan case within about one percent to about five percent of the secondary fan blade span as taught by Robideau for the purposes of reducing damage to the blade/housing and reducing gas losses, thereby improving overall efficiency. 
	Regarding claims 6-7 and 15-16, Sheets in view of Hoeger and Robideau teaches the tandem fan and the boundary layer ingestion engine according to claims 1 and 10 above. Sheets further discloses the primary fan blade includes a primary fan blade trailing edge and the secondary fan blade includes a secondary fan blade leading edge and the secondary fan blade leading edge is positioned axially forward of the primary fan blade trailing edge by a first distance, the first distance is within about 0-30% of a primary fan blade chord (Sheets, Figures 9-11). 
	Regarding claims 8 and 17-18;
Sheets in view of Hoeger and Robideau teaches the tandem fan and boundary layer ingestion engine according to claims 1 and 10 above. Sheets further discloses the primary fan blade includes a primary fan blade leading edge and the secondary fan blade includes a secondary fan blade trailing edge and the secondary fan blade trailing edge is positioned axially aft of the primary fan blade leading edge by a second distance (Figure 9, overall chord).
Sheets fails to explicitly teach the second distance is within about 100-200% of a primary chord.
Sheets further discloses the chord of the primary blade (C’) which is smaller than the second distance (overall chord). The amount of overlap (which affects the overall chord) and positioning of the respective blades affects the frictional intensity and the flow over the blades. Sheets discloses frictional intensity and pressure distribution “must follow certain laws”, thus they can be represented according to a relationship over the chord length, and the location/geometry of the “slot” can be determined. Utilization of frictional intensity data in the manner here taught permits design of an airfoil for minimum drag and maximum efficiency.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second distance of Sheets such that it is within about 100-200% of the primary chord for the purposes of optimizing the overall minimum drag and maximum efficiency. 
	Regarding claim 24, Sheets in view of Hoeger and Robideau teaches the boundary layer ingestion engine according to claim 10 above. Sheets further discloses the primary and secondary fan blades partially overlap when viewed in a circumferential direction by less than 30% of a primary fan blade chord (Sheets, see Figure 9 of Sheets, distance “o”; Col. 12, Lines 20-32). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941) and Robideau (US 4238170), and further in view of Johann (US 9957806).
Sheets in view of Hoeger and Robideau teaches the tandem fan according to claim 1 above.
Sheets fails to teach the blade tips of the primary/secondary blades are connected to a shroud.
Johann teaches a tandem blade arrangement for a stator or a rotor of a turbine engine, the tandem blade arrangement including blades (21, 22) and outer shrouds (32, 34) which are connected to each other. Such blade shrouds can reduce vibration as the circumferential blade row(s) are connected to one another, and can also act as a blade outer air seal arrangement, thereby reducing gas losses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the primary/secondary fan blade tips of Sheets such that the blade tip(s) are connected to a shroud as taught by Johann for the purposes of reducing vibration and gas losses.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941) and Robideau (US 4238170), and further in view of Weiler (GB 2235734).
Sheets in view of Hoeger and Robideau teaches the boundary layer ingestion engine according to claim 10 above.
Sheets fails to teach the fan disk comprises a forward fan disk and an aft fan disk, both are configured for rotation by the spool.
Weiler teaches a rotor assembly with tandem blades (1, 2) which are configured to be rotated by the same spool. The blades are rotated through respective forward (5) and aft (6) rotor disks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disk of Sheets such that it is comprised of a forward and aft disk as taught by Weiler as none but the expected result of rotating the tandem blades is achieved; constructing the disk of one or two disks, including for tandem blades, allows for the use of the slotted vane effect for a rotor of relatively small dimensions as it is more compact.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941) and Robideau (US 4238170), and further in view of Marrinan (US 9637217).
Sheets discloses a boundary layer ingestion engine comprising a fan case (43), a spool (52) operably coupled to at least an electric motor (51) and is capable of operating with a turbine (Col. 1, Lines 14-23), a tandem fan for the boundary layer ingestion engine, comprising: a fan disk (49) configured for rotation about a longitudinal axis; a primary fan blade (33 or 53) extending radially from the fan disk, the primary fan blade having a primary fan blade span; and a secondary fan blade (35 or 53) extending radially from the fan disk, the secondary fan blade having a secondary fan blade span within about ninety percent to about one-hundred percent of the primary fan blade span including having about equal fan blade span (see Figure 16, blades extend to substantially the same blade span); wherein the primary fan blade comprises a primary pitch angle (Figure 9); the secondary fan blade comprises a secondary pitch angle (Figure 9, blades positioned at a pitch angle).
Sheets fails to explicitly disclose the pitch angles of the respective primary/secondary blades with respect to each other, primary fan blade includes a primary fan blade tip configured for disposition a primary tip distance away from a radially inner surface of a fan case within about one percent to about five percent of the primary fan blade span; the secondary fan blade includes a secondary fan blade tip configured for disposition a secondary tip distance away from the radially inner surface of the fan case within about one percent to about five percent of the secondary fan blade span; the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow. Further, while Sheets discloses that the arrangement can be utilized in the context of gas turbine engines, Sheets fails to teach the fan case “configured for attachment to or downstream of the fuselage”.
Hoeger teaches a tandem blade arrangement which can be utilized for rotors of front stages of a gas turbine engine. The front blade and rear blade are positioned such that the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow (Col. 2, lines 1-11; Col. 2, Lines 29-52) and the pitch angle of the secondary/rear blade is about 10-100% of the angle of the first/front blade (Col. 3, Lines 18-33). The rear blade is profiled and positioned with respect to the front blade such that the rear blade raises the speed level at a trailing edge of the front blade in a predetermined working range in interaction with the front blade. The front blade comprises an arcing in a rear part of the front blade such that a flow separation at a suction side arises in a work area without a reciprocal effect in the rear blade with a turbulent boundary layer.
Because Sheets discloses a tandem fan blade arrangement for a turbomachine with the goal of improving flow/efficiency in the turbomachine, and because Hoeger is similarly directed to a tandem blade arrangement for rotors in a turbomachine and are configured to improve efficiency, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tandem blade arrangement of Sheets such that the primary fan blade is configured to diffuse shock waves and the secondary fan blade is configured to turn a mass flow the secondary fan blade and the secondary fan blade comprises a secondary pitch angle equal to about ten percent to about one-hundred percent of the primary pitch angle as taught by Hoeger for the purposes of producing an increase in efficiency through a blade construction that is more efficient, lighter, more economical, and low in cost.
Sheets further discloses the tips of the blades extend to points closely adjacent the inner surface of the housing and are about equal (Figure 16 and Col. 7, Lines 5-7). Robideau teaches a blade for a gas turbine engine, the tips of which are positioned closely adjacent the inner surface of the housing, including between 1 and 5 percent of the blade span (Figure 4). It is known to one of ordinary skill in the art that rotor blades are to be positioned as closely as possible to the outer housing such that it reduces the gas losses over the blade tips, but also that this needs to be taken into consideration of how much the blade will expand due to forces and temperature changes and potential damage to the housing/blade if the blade scrapes against the housing. 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary and secondary fan blade tip of Sheets such that the primary fan blade tip is configured for disposition a primary tip distance away from a radially inner surface of a fan case within about one percent to about five percent of the primary fan blade span and the secondary fan blade includes a secondary fan blade tip configured for disposition a secondary tip distance away from the radially inner surface of the fan case within about one percent to about five percent of the secondary fan blade span as taught by Robideau for the purposes of reducing damage to the blade/housing and reducing gas losses, thereby improving overall efficiency. 
Marrinan teaches a fan arrangement utilized with an aircraft, the fan case is mounted downstream of the fuselage (Figures 4-5), and can be powered by an electric source (232).
Because Sheets discloses a fan capable of being used in the context of compressors and turbines, and because Marrinan teaches a fan arrangement powered with an electric source but is mounted to the rear of the fuselage of an aircraft, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan case of Sheets such that it is configured for attachment to or downstream of the fuselage of an aircraft as taught by Marrinan for the purposes of applying the improved efficiency of the slotted bladed fan of Sheets in the fan mounted downstream of a fuselage as taught by Marrinan, thereby improving overall turbine efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941) and Robideau (US 4238170), and further in view of Guemmer (US 8672618), hereinafter referenced as G1 and Guemmer (US 10337524), hereinafter referenced as G2.
Sheets in view of Hoeger and Robideau teaches the tandem fan according to claim 1 above. Sheets further discloses the “maximum camber” of the combined airfoil rather than the camber of each individual airfoil, thereby placing the combined airfoil “maximum camber” at the intersection of hy and hx.
Sheets therefore fails to teach the maximum camber of the primary fan blade is less than a maximum camber of the secondary fan blade.
Hoeger further teaches that that rear blade has a region of the suction side which has a region with “high curvature” (27), and this region aligns with the point of “maximum curvature” of the suction side face of the rear blade. Similarly, as shown below, the area of maximum curvature (27, 32) substantially aligns with where the maximum camber of the rear blade would be, as illustrated below. As can also be seen, this maximum camber is greater than the maximum camber of the front blade under all illustrations:

    PNG
    media_image1.png
    294
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    242
    media_image2.png
    Greyscale

	G1 teaches a series of embodiments of tandem blade configurations. In one embodiment (Figure 6c), the blades are arranged in substantially similar fashion to Sheets and Hoeger with an overlap occurring at the trailing edge of the primary blade and the leading edge of the secondary blade (b2). In this arrangement (Figure 6c), the camber of the downstream profile is “significantly larger” than the camber of the upstream profile. G2 teaches a series of blade arrangements (Figure 1) which can take the form of rotational tandem blades (RSG), stationary tandem blades (SSG), and variable geometry tandem blades (VSSG). The principles and teachings of overlapping tandem blades can then be taken to apply to one another. Additionally, the chord of the primary and secondary blades are about equal (see Figure 4b of G2).
	It is known that the camber in tandem blades are able to be combined to achieve an “overall” camber to turn the flow which has an equivalent turning angle of a single blade, and the overall camber is achieved by adjusting the camber of respective blades, the degree of overlap, and the pitch angle. Because Sheets discloses a series of tandem fan blades arranged with an overlap of the blades forming a “slotted” blade with an overall camber, and because Hoeger teaches an overlap of tandem blades which shows the camber of the downstream blade as being greater than the upstream blade, and because G1 teaches that the downstream blade in a tandem blade arrangement can be configured to have a larger camber than the upstream blade, and because G2 teaches that the principles of tandem blades apply to stator blades, variable geometry blades, and rotor blades, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camber of the primary and secondary blades of Sheets such that the secondary fan blade has a larger maximum camber than the primary fan blade as taught by Hoeger, G1, and G2 for the purposes of achieving improved separation characteristics of tandem blades where flow can bare higher turning angles over the secondary blade. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sheets (US 3195807) in view of Hoeger (US 8573941) and Robideau (US 4238170), and further in view of Dittie (US 4558987) and Guemmer (US 10337524), hereinafter referenced as G2.
Sheets in view of Hoeger and Robideau teaches the tandem fan according to claim 1 above.
Sheets fails to teach that the primary fan blade chord is about equal to the secondary fan blade chord.
Dittie teaches a tandem blade arrangement whereby the blades are overlapping each other with the trailing edge of the front blade extending past the leading edge of the rear blade (see Figure 1). The chord length(s) of the respective airfoils are substantially equal, but could be varied as needed (Col. 4, Lines 13-16). G2 teaches a series of blade arrangements (Figure 1) which can take the form of rotational tandem blades (RSG), stationary tandem blades (SSG), and variable geometry tandem blades (VSSG). The principles and teachings of overlapping tandem blades can then be taken to apply to one another. Additionally, the chord of the primary and secondary blades are about equal (see Figure 4b of G2).
Because Sheets discloses a fan with tandem overlapping blades, and because Dittie teaches a series of tandem blades that overlap one another in similar way to Sheets and the blades have about an equal chord length but also that the chord can be varied as necessary, and because G2 teaches that the principles of tandem blades apply to stator blades, variable geometry blades, and rotor blades, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chord of the primary and secondary fan blades of Sheets such that the primary and secondary fan blade chord are about equal as taught by Dittie and G2 for the purposes of optimizing the flow channel between the tandem blades, which varies with pitch angle, chord length, and degree of overlap of the respective tandem blades, thereby optimizing the overall minimum drag and maximum efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745